Citation Nr: 0213162	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  97-27 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an increased evaluation for the service-
connected frostbite residuals of the right foot, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs RO in Washington, D.C.

The Board notes that review of the record indicates that the 
issue of entitlement to service connection for frostbite 
residuals of the left foot may have been raised during the 
pendency of this appeal, either on a formal or informal 
basis.  As this issue has not been adjudicated, it is not 
properly before the Board at this time, and is referred to 
the RO for appropriate action.  


REMAND

Review of the claims folder reveals that the veteran 
indicated that he desired a hearing on his VA Form 9, dated 
September 1997.  Although initially checking the box stating 
that he desired a hearing before a Member of the Board, he 
subsequently indicated that he desired a hearing before "a 
local VARO hearing officer" in Washington, D.C.  However, 
review of the record does not reflect that this local hearing 
at the RO has been accomplished.  Thus, the claim must be 
remanded in order for the RO to schedule such a hearing.  

To ensure compliance with due process requirements, the case 
is hereby REMANDED to the RO for the following action:  

1.  The RO should schedule the veteran 
for a local hearing at the Washington, 
D.C. RO at the earliest available 
opportunity.  

2.  For the sake of clarity, the RO 
should also have the veteran sign a 
hearing election form, specifying the 
waiver of additional hearings, as 
indicated.  

3.  If the benefit sought is not granted 
to the veteran's satisfaction, the matter 
on appeal should be returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




